DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-22, drawn to a product, classified in A61K 6/20.
II.	Claim 23, drawn to process of , including the following steps of dissolving, stirring, degassing, and filtering, classified in A61K 6/20.
III. 	Claims 24-27, drawn to process of  antibacterial fluoride releasing glass powders for glass ionomers, including the following steps of heating, melting, quenching, drying, and grinding, classified in A61K 6/20.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the composition of invention I can be made by . 

Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the composition of invention I can be made by the method of Group II, which is distinct from the method of Group II. 

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed appear to have a materially different function as invention II is functions as a tooth filling material while Invention III functions is a fluoride releasing powder for incorporation into other materials. Since invention III cannot, by itself, be used for filling teeth and invention II is not a powder that can release fluoride, it appears that the invention II and invention III are distinct. Inventions II and III appear to have a materially different design, as invention II requires degassing and invention III requires heating and cooling. Thus, it appears that inventions II and III are  Furthermore, the inventions as 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 the inventions have acquired a separate status in the art in view of their different classification 

the inventions have acquired a separate status in the art due to their recognized divergent subject matter 

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Requirement for Election of Species
If selecting a product, claims 1-22, the following election of species applies.
This application contains claims directed to the following groups for use in Formula I and Formula II, as recited in claim 1 each containing patentably distinct species ;
L groups, as recited in claim 2 for Formula I and as recited in claim 3 for Formula II;
R and R’ groups, as recited in claim 4; and
A groups, as recited in claim 5.
The species are independent or distinct because they are mutually exclusive chemical formulas or subgroups that define the composition . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each group for each formula of;
A single L group, as recited in in claim 2 for Formula I and as recited in claim 3 for Formula II;
A single R group, that will also be used for R’, as recited in claim 4; and
A single A group, as recited in claim 5;
, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 3, 4, and 5 are generic.
An example of an election of species would be;
Serine for Formula I and L3 for Formula II
R2 for Formula II
A11 for Formula II. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   
the inventions have acquired a separate status in the art in view of their different classification 

the inventions have acquired a separate status in the art due to their recognized divergent subject matter 

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Telephonic Election
During a telephone conversation with Paula Estrada de Martin on December 3rd, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-27 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
During the telephone conversation with Paula Estrada de Martin on December 3rd, 2021 a provisional election of species was made without traverse to prosecute the invention of Formula I chelating ligand iminodiacetic acid as recited in claim 2, Formula II L2 as recited in claim 3, Formula II R2 as recited in claim 4, and Formula II A9 as recited in claim 5, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-27 are pending in the instant application. Claims 23-27 are withdrawn from the instant application as a result of the telephonic restriction on December 3rd, 2021. Claims 1-22 are pending in the instant application and examined herein.


Priority
The instant application is a CIP of PCT/US2019/019578 filed on 02/26/2019, which claims domestic priority to PRO 62/635,243 filed on 02/26/2018.
Claims 1-2 and 4-22 are supported by both PCT/US2019/019578 filed on 02/26/2019 and by PRO 62/635,243 filed on 02/26/2018. 
Claim 3 is not supported by PCT/US2019/019578 filed on 02/26/2019 or by PRO 62/635,243 filed on 02/26/2018 and therefore receives the priority date of the instant application filed on 08/26/2020.

Information Disclosure Statement
The information disclosure statement (IDS) dated January 7, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Objections
Claims 2-22 are objected to because of the following informalities:  use of the term "formulas" the plural where the singular form "formula" should be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claims 2-9 recite, “the compound of formulas (1) according to claim 1” or similar.  It is unclear whether the dependent claims are drawn to a composition as they depend from a composition claim or whether the dependent claims are drawn to a compound as the recitation suggests. 

Claims 2-3 and 10-22 recite the limitation "formulas".
The term “formulas” is a plural, meaning more than one. This plural phrase would be interpreted as;
one or more versions of formula (1) or one or more versions of formula (2) or a combination of multiple formulas (1) and multiple formulas (2).
This interpretation would render the above claims indefinite. Specifically, there is insufficient basis in the claims for multiple formulas (1) or formulas (2) as only a single formula (1) and a single formula (2) are recited.
The examiner recommends the following corrections:
Regarding claims 2 and 3 the Examiner suggests the singular “formula”.
Regarding claims 10-22 the Examiner suggests; the singular “formula” as “formula (1) or formula (2) or both”.

Claims 10 and 11 recite the limitation "or its cured polymer" in line 3 of claim 10 .  There is insufficient antecedent basis for this limitation in the claims. It is unclear which formula or formulas are being cured as a polymer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Perl et al. '520 (US 2014/193520 A1), provided by Applicant in the IDS dated 1/7/2021.
Perl et al. ‘520 teaches a gallium compound for use as an anti-microbial (prior art claim 1) wherein the gallium compound can be gallium citrate or gallium oxalate (prior art claim 3). 
Regarding instant claims 1 and 2, Gallium citrate and gallium oxalate would fulfill the instantly claimed compound formula (I) of claim 1 denoted as M0L1GaX0 wherein the 
Because the instantly claimed “composition” requires nothing more than the chemical compound claimed in Perl, the instant claims are interpreted to be anticipated by Perl.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. '907 (WO 2008100907 A2).
Xu et al. ‘907 teaches a fluoride-releasing composition for use in dental applications including dental composites, dental bonding agents, and other resin-based dental materials (prior art ¶ [0003]). This dental composition includes antimicrobial agents (prior art ¶ [0029]). The composition includes formulas (R)i(L)j(M)k(F)l(W(R’)p)q or (R)i(L)j(M)k(F)l(W)q wherein: R is a substituted or unsubstituted aliphatic or aromatic group having 3 to 100 carbon atoms, and having at least one polymerizable group, the polymerizable group being preferably, but not necessarily, located in a terminal position; L is a substituted or unsubstituted aliphatic or aromatic chelating group having 3 to 100 carbon atoms, which is a multidentate (at least a bidentate) ligand; M is a metal atom having a valence of +2 or higher; i, j, k, and I are positive integers from 1 to 4; F is a fluoride atom; W is a counter-ion to maintain the neutrality of the monomer; R' is an optional substituted or unsubstituted aliphatic or aromatic group having 1 to 50 carbon atoms, and having at least one polymerizable group; and p and q are integers from 0 to 4. R' may bind W through a covalent bond, a coordination bond, or ionic bonding (prior art ¶ [0026-0027]). Wherein W or W(R’) p is a counter-ion to maintain the neutrality of 
Regarding instant claims 1 and 9, the formula of Xu et al. ‘907 teaches a formula as above wherein (R)2(L)(Ga)(F) or (R)2(L)(Ga)(F)(W) or (R)2(L)(Ga)(F)(W)(R’) or (R)3(L)(Ga)(F)(W), would fulfill the instant claim 1 formula II denoted as RA-M0L1GaX1 or RA-M1L1GaX1 or R R’1A-M1L1GaX1.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected from the substituents taught by Xu ‘907 and arrive at the chemical structures instantly claimed. The identical chemical structures of Xu would have the same properties (i.e. antimicrobial) as the instantly claim formulas. See MPEP 2112.01(I) and MPEP 2112.01 (II).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. '907 (WO 2008100907 A2) in view of Perl et al. '520 (US 20140193520 A1, provided by Applicant in the IDS dated 1/7/2021).
Xu et al. ‘907 differs from the instant claims as they do not expressly teach the instantly claimed structure of formula (I). Xu et al. ‘907 does not expressly teach the use of the chelating ligands citric acid or oxalic acid. 
Perl et al. ‘520 teaches gallium citrate and gallium oxalate, M0L1GaX0, wherein the “L” chelating ligand would be citric acid or oxalic acid as recited in the instant claims 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chelating ligand of Perl et al. ‘520 for the chelating ligand of the compound of Xu et al. ‘907 to have arrived at the instantly claimed invention with the predictable result of a gallium antimicrobial dental compound. See MPEP 2143(I)(B). One of ordinary skill in the art would have a reasonable expectation of success because Xu et al. ‘907 and Perl et al. ‘912 teach similar compositions, both are gallium antimicrobial dental compounds, the chelating ligands of instant claims 2 and 3 overlap both containing citric and oxalic acid, and both citric acid and oxalic acid are known chelators in the art. 

Claims 4-8 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. '907 (WO 2008100907 A2) in view of Perl et al. '520 (US 20140193520 A1), further in view of Costin et al. '912 (WO 2014168912 A1).
The teachings of Xu et al. ‘907 are discussed above. Additionally, Xu et al. ‘907 further teaches applications for the chelating monomers and fluoride-releasing monomers of the present invention include, for example, dental restorative materials such as composite resins, compomers, resin-modified glass ionomers, sealant, liners, cements, provisional/temporary materials, dental adhesives (bonding agents), denture base resins, and orthodontic adhesives (prior art ¶ [0045]).
The teachings of Perl et al. ‘520 are discussed above. Additionally, Perl et al. 
The teachings of Xu et al. ‘907 and Perl et al. ‘520 differ from that of the instantly claimed invention in that they do not expressly teach the structures of the components described by the instantly claimed invention as “R”, “R’”, or “A”. Furthermore, Xu et al. ‘907 does not expressly teach the use of the antimicrobial fluoride releasing composite in specific amounts.
Costin et al. ‘912 teaches and antimicrobial agent compound used in dental polymers including the components described by the instantly claimed invention as “R” (prior art claim 2, ¶ [0013, 0025]), “R’” (prior art claim 2, ¶ [0013, 0025]), and “A” (prior art claim 8, ¶ [0016, 0025]). Costin et al. ‘912 further teaches the use of the antimicrobial polymers in specific amounts for a number of medical and healthcare products. 
Regarding instant claim 4, Costin et al. ‘912 teaches the structures of instantly claimed “R and R’” (prior art claim 2). Wherein R and R’ are described having as a substituted or unsubstituted aliphatic or aromatic group having 2 to 50 carbon atoms, and having at least one polymerizable group (prior art claim 1).
Regarding instant claim 5, Costin et al. ‘912 teaches the structure of instantly claimed “A” (prior art claim 8). Wherein the structure may be a substituted or un-substituted aliphatic or aromatic linkage group having 1 to 100 carbon atoms and at least three bonding sites (prior art ¶ [0025]).
Regarding instant claim 6, Costin et al. ‘912 teaches in reference to the structures of R or R’ as above wherein Y is a methyl group (prior art claim 5). It should 
Regarding instant claim 7, Costin et al. ‘912 teaches in reference to the instant structures of R or R’ as above wherein Z is one of methyl and ethyl (prior art claim 6). It should be noted that groups not denoted in chemical structures are assumed to by hydrogen.
Regarding instant claim 8, Costin et al. ‘912 expressly teaches R and R’ may be the same (prior art ¶ [0025]).
Regarding instant claims 10-14 and 22, Costin et al. ‘912 teaches;
a dental composite containing approximately 0.5% to approximately 10% of an antimicrobial compound;
a denture-based material containing approximately 0.5% to approximately 10% of an antimicrobial compound;
a dental bonding agent containing approximately 0.5% to approximately 5% of antimicrobial compound;
a dental sealant containing approximately 0.5% to approximately 10% of an antimicrobial compound; 
a dental resin cement containing approximately 0.5% to approximately 10% of an antimicrobial compound; and
a medical device containing approximately 0.5% to approximately 10% of an antimicrobial compound (prior art claims 21-26).

The teachings of Costin et al. ‘912 differ from that of the instantly claims in that they do not expressly teach the use of gallium or chelating ligands in its antimicrobial 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the R, R’, and A of Costin et al. ‘912 for the R, R’ and A groups of Xu et al. ‘907 to arrive at the instantly claimed invention because they are known in the art to be suitable for the intended purpose. See MPEP 2143(I)(B) and MPEP 2144.07. One of ordinary skill in the art would have had a reasonable expectation of success because Xu et al. ‘907 and Costin et al. ‘912 teach similar compositions and the requirements for R, R’, and A overlap.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the R, R’, and A of Costin et al. ‘912 for the R, R’ and A groups of Xu et al. ‘907 to arrive at the instantly claimed invention because they fulfill the requirements of the components and fulfill the same purpose in an analogous antimicrobial dental compound. See MPEP 2144.06(II).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Xu et al. ‘907 and Costin et al. ‘912 to have arrived at the instantly claimed invention as above. Furthermore, it would have been prima facie obvious to have used the antimicrobial dental compounds of Xu et al. ‘907 and Perl et al. ‘520 for their intended purpose in dental applications at the same range as in Costin et al. ‘912 for the predictable result of a dental antimicrobial compound. See MPEP 2143(I)(A). One of ordinary skill in the art would have had a reasonable expectation of success because Xu et al. ‘907, Perl et al. ‘520, and Costin et al. ‘912 teach similar compositions, antimicrobial dental compounds. 
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Xu et al. ‘907 and Perl et al. ‘520 disclose antimicrobial dental compounds, but do not disclose a range to use in the dental compositions. Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the dental compounds of Xu et al. ‘907 and Perl et al. ‘520 to have a range of approximately 0.5% to approximately 10% since that range is a known and effective for antimicrobial dental compositions as taught by Costin et al. ‘912. 
Regarding claim 10, it would be prima facie obvious to combine the two compositions, Xu et al. ‘907 and Perl et al. ‘520, which are both taught as gallium antimicrobial compounds, in order to form a third composition to also be used as a gallium antimicrobial compound, per the reasoning of MPEP 2144.06(I).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a reasonable expectation of success because Xu et al. ‘907 and Perl et al. ‘520 teach similar compositions, gallium antimicrobial dental compounds.
Regarding the amounts of Formula I and Fomula II recited in instant claim 10, as discussed above, it would be prima facie obvious for one of ordinary skill in the art to have used both the compositions of Xu et al. and Perl et al. as the antimicrobial compounds and Costin et al. ‘912 discloses wherein the amount of antimicrobial agent 
Regarding instant claims 15 and 16, it would be prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Xu et al. ‘907 discloses antimicrobial dental compounds with applications in dental restorative materials such as composite resins, compomers, resin-modified glass ionomers, sealant, liners, cements, provisional/temporary materials, dental adhesives (bonding agents), denture base resins, and orthodontic adhesives (prior art ¶ [0045]), but do not disclose a range to use the dental compositions. Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the dental compounds of Xu et al. ‘907 to have a range of approximately 0.5% to approximately 10% since that range is a known and effective for antimicrobial dental compositions as taught by Costin et al. ‘912. It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range of antimicrobial used based on the overlapping ranges provided in Costin et al. ‘912. See MPEP 2144.05 (I).
Regarding claims 17-21, Perl et al. ‘520 further teaches the gallium antimicrobial compound in dental products, toothpaste, mouthwash, topical agents, and local applications (prior art ¶ [0010-0012]). Costin et al. ‘912 teaches the use of the compound in medical and healthcare products (prior art ¶ [0071]). Costin et al. ‘912 .  

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. '907 (WO 2008100907) in view of Perl et al. '520 (US 20140193520 A1) and Costin et al. '912 (WO 2014168912 A1), the combination being taken further in view of Raad et al. '836 (US 20050013836 A1).
This ground of rejection is drawn to Applicants elected species.
The teachings of Xu et al. ‘907, Perl et al. ‘520, and Costin et al. ‘912 are discussed above. The teachings of Xu et al. ‘907, Perl et al. ‘520 and Costin et al. ‘912 differ from that of the instant application in that they do not expressly teach the chelating ligand as iminodiacetic acid.
           Raad et al. ‘836 teaches and antimicrobial composition (prior art claim 1) for dental use (¶ [0042-0044]) that includes a chelator (prior art claims 1 and 11). Regarding instant claims 2 and 3, Raad et al. ‘836 teaches a chelator as IDA (prior art claim 11) or iminodiacetic acid (prior art Table 1). The teachings of Raad et al ‘836 differ from that of the instant application in that they do not expressly teach the formulas of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chelating ligand of Raad et al. ‘836 for the chelating ligand of the compounds of Xu et al. ‘907 or Perl et al. ‘520 to have arrived at the instantly claimed invention with the predictable result of an antimicrobial dental compound. See MPEP 2143(I)(B). One of ordinary skill in the art would have had a reasonable expectation of success because Xu et al. ‘907, Perl et al. ‘912, and Raad et al. ‘836 teach similar compositions, antimicrobial dental compounds, the ligands of instant claims 2 and 3 overlap both containing iminodiacetic acid, and iminodiacetic acid is a known chelator in the art. 

For the reasons provided herein, the instantly claimed subject matter is prima facie obvious over the teachings of the cited prior art. 

Conclusion
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612